Citation Nr: 1708743	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  14-04 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At the January 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for entitlement to service connection for tinnitus, to include whether new and material evidence has been submitted to reopen that claim.

2. In a July 2003 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and that decision is final.

3. Some of the evidence received since the July 2003 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.   § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claim

At his January 2017 hearing, the Veteran indicated that he wished to withdraw      his appeal of the claim for service connection for tinnitus, to include whether new and material evidence has been submitted to reopen the previously denied claim.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn  by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim, and the appeal as to that issue is dismissed.


II. New and Material Evidence

The Veteran's claim for service connection for bilateral hearing loss was initially denied in a July 2003 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim for service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to    grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose      of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the July 2003 rating decision included partial service treatment records, enlistment and separation reports, VA treatment records, a VA examination report, and lay statements.  Service connection was denied because there was no evidence showing that the Veteran's current bilateral hearing loss disability occurred in or was caused by service.

Evidence added to the record since the July 2003 rating decision consists of additional treatment records, additional lay statements, and the Veteran's hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability.  In   this regard, the Veteran testified that he has had hearing loss ever since leaving the military to one extent or the other.  He also testified that he worked in an office environment following service, without exposure to loud noise.  His daughter testified that she recalled him as always having trouble hearing.  As the threshold   to reopen claims is low, the Board finds that new and material evidence has been submitted.  Accordingly, the claim for service connection for bilateral hearing loss is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

The appeal as to the claim for entitlement to service connection for tinnitus, to include whether new and material evidence has been received, is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the underlying claim for service connection for bilateral hearing loss.

Although separation examination noted hearing as 15/15 on whispered voice test bilaterally, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In light of the above, the Board finds that a new VA examination would assist in adjudicating the claim for service connection.
 
Additionally, as the Veteran receives treatment through VA, ongoing medical   records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014)

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record VA treatment records for the Veteran dated from June 2014 to present. All actions to obtain the requested records should be fully documented in the claims file.  If no  records exist, the Veteran and his representative should be so notified.

2. After the above development has been completed, schedule the Veteran for VA audiology examination.  The claims file must be reviewed in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the audiologist should provide an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (50 percent or greater probability) related to service.  In rendering the opinion, the audiologist should address the Veteran's report of having hearing problems since service, the Veteran's in-service and combat noise exposure, including any hearing protection used, and should explain why the Veteran's current hearing loss is/is not merely a delayed response to in-service noise exposure.  

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


